14-2114
     Qiu v. Lynch
                                                                                 BIA
                                                                            Nelson, IJ
                                                                         A087 568 649

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 19th day of May, two thousand fifteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT D. SACK,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   JIAN GUO QIU,
14            Petitioner,
15
16                  v.                                         14-2114
17                                                             NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,1
21            Respondent.
22   _____________________________________
23

     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Loretta E. Lynch is automatically substituted
     for former Attorney General Eric H. Holder, Jr., as the
     Respondent in this case.
 1   FOR PETITIONER:                 Mouren Wu, New York, N.Y.
 2
 3   FOR RESPONDENT:                 Benjamin C. Mizer, Acting
 4                                   Assistant Attorney General; Cindy
 5                                   S. Ferrier, Assistant Director;
 6                                   Catherine Bye, Trial Attorney,
 7                                   Office of Immigration Litigation,
 8                                   U.S. Department of Justice,
 9                                   Washington, D.C.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioner Jian Guo Qiu, a native and citizen of the

16   People’s Republic of China, seeks review of a June 3, 2014,

17   decision of the BIA affirming a September 10, 2012, decision

18   of an Immigration Judge (“IJ”), denying Qiu’s application

19   for asylum, withholding of removal, and relief under the

20   Convention Against Torture (“CAT”).             In re Jian Guo Qiu, No.

21   A087 568 649 (B.I.A. June 3, 2014), aff’g No. A087 568 649

22   (Immig.    Ct.   N.Y.   City   Sept.      10,   2012).   We   assume   the

23   parties’     familiarity       with       the   underlying    facts    and

24   procedural history of this case.

25


                                           2
 1       Under the circumstances of this case, we have reviewed

 2   the IJ’s decision as modified by the BIA, excluding from

 3   consideration the basis for denying relief that the BIA

 4   rejected (that the asylum application was untimely).                          Xue

 5   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

 6   Cir. 2005).        The applicable standards of review are well

 7   established.       8   U.S.C.     §    1252(b)(4)(B);    Xiu    Xia     Lin    v.

 8   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).                    The agency

 9   may, “[c]onsidering the totality of the circumstances,” base

10   a credibility finding on an asylum applicant’s demeanor, the

11   plausibility of his account, and inconsistencies within and

12   between his statements and other record evidence “without

13   regard to whether” they go “to the heart of the applicant’s

14   claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534
15 F.3d at 163-64.

16       Substantial           evidence          supports     the           agency’s

17   determination      that    Qiu        was   not   credible.      The    agency

18   reasonably     relied     on    Qiu’s       demeanor,   noting     that       his

19   testimony    was    evasive      and    unresponsive    at     times.         See

20   8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales,


                                             3
 1   430 F.3d 77, 81 n.1 (2d Cir. 2005).                    The agency’s demeanor

 2   finding     and    the    overall       credibility         determination      are

 3   bolstered by record inconsistencies.                  See Li Hua Lin v. U.S.

 4   Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006); see also

 5   Xiu   Xia   Lin, 534 F.3d     at    165-67.        Qiu’s      evidence    was

 6   inconsistent       regarding,      among       other    things,      where     his

 7   parents were employed, when he learned the reason for his

 8   arrest, and whether his witness attended the school where

 9   his arrest occurred.            Neither Qiu nor his witness provided

10   compelling     explanations       for       those   inconsistencies.           See

11   Majidi, 430 F.3d at 80.

12         Having      questioned      Qiu’s        credibility,         the   agency

13   reasonably relied further on his failure to provide certain

14   corroborating evidence.           See Biao Yang v. Gonzales, 496 F.3d
15   268, 273 (2d Cir. 2007).            He did not provide a letter from

16   his   ex-girlfriend       who    was    with    him    at    the   time   of   his

17   arrest.     A letter from his friend omitted any mention of his

18   arrest, detention, and beating, while the letter from his

19   mother failed to provide any details of those incidents,

20   stating only that Qui had been arrested.


                                             4
 1       Given   the   demeanor,   inconsistency,   and   corroboration

 2   findings, the agency’s adverse credibility determination is

 3   supported by substantial evidence.       See Xiu Xia Lin, 534
4 F.3d at 164-67.    That determination is dispositive of Qiu’s

 5   claims for asylum, withholding of removal, and CAT relief.

 6   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.

 9                                  FOR THE COURT:
10                                  Catherine O’Hagan Wolfe, Clerk
11
12




                                     5